          Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



    LERONE N., 1

                          Plaintiff,
                                                                   DECISION AND ORDER
    v.
                                                                   6:20-cv-6172 (JJM)
    COMMISSIONER OF SOCIAL SECURITY,

                          Defendant.


                This is an action brought pursuant to 42 U.S.C. §1383(c)(3) to review the final

determination of the Commissioner of Social Security that plaintiff was not entitled to

supplemental security income (“SSI”) benefits prior to September 24, 2019. 2 Before the court are

the parties’ cross-motions for judgment on the pleadings [18, 19]. 3 The parties have consented

to my jurisdiction [21]. Having reviewed their submissions [18, 19, 20], the Commissioner’s

motion is granted and plaintiff’s motion is denied.




1
         In accordance with the guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Western District
of New York on November 18, 2020 in order to better protect personal and medical information of non-
governmental parties, this Decision and Order will identify the plaintiff using only the first name and last
initial.

2        Plaintiff’s age category changed on September 24, 2019. The Commissioner determined that
plaintiff was disabled as of that date. Plaintiff does not challenge this finding.
3
        Bracketed references are to the CM/ECF docket entries. Page references to the administrative
record are to the Bates numbering. All other page references are to the CM/ECF pagination (upper right
corner of the page).
         Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 2 of 13




                                        BACKGROUND

               The parties’ familiarity with the 863-page administrative record [14] is presumed.

Further, the parties have comprehensively set forth in their papers the plaintiff’s treatment

history and the relevant medical evidence. Accordingly, I reference below only those facts

necessary to explain my decision.

               Plaintiff filed for benefits in March 2015, when he was 45 years old, alleging a

disability beginning on January 1, 2015, due to: chronic nerve conditions, a number of mental

health diagnoses, hypertension, and bilateral knee conditions. Administrative Record [14], pp.

208, 233. This matter was previously remanded from this court in order for the Administrative

Law Judge (“ALJ”) to consider an October 2016 functional assessment from plaintiff’s treating

physician, Dr. Berthollet Bavibidila. In that assessment, Dr. Bavibidila opined that plaintiff’s

pain due to his cervical and lumbar spine and right shoulder conditions would “frequently

interfere with his attention and concentration needed to perform even simple tasks during a

typical workday”. Id., pp. 645, 647-48 (Decision and Order). In its decision, this court

explained:

               “It is the ALJ’s obligation to properly support her opinion with
               substantial evidence. In particular, the treating physician rule in
               effect at the time the ALJ issued her decision required the ALJ to
               give controlling weight to the opinions of Dr. Bavibidila, or
               otherwise explain why those opinions were rejected. While the
               ALJ met her burden for the December 2015 opinion and its
               supplement, she failed to meet her burden for the October 2016
               opinion relating to Plaintiff’s pain interfering with his attention and
               concentration. . . . Rejecting Dr. Bavibidila’s October 2016 opinion
               falls within the ALJ’s discretion, so long as she provided ‘good
               reasons’ for doing so. . . . However, the ALJ failed entirely to
               mention the October 2016 opinion, let alone provide reasons for
               not giving it controlling weight pursuant to the treating physician
               rule. Accordingly, the Court finds that remand for further
               administrative proceedings is necessary.”

Id., pp. 647-48.
                                                -2-
         Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 3 of 13




               In addition, this court directed the ALJ to “fully consider the limitations

associated with Plaintiff’s cervical spine impairments evidenced in the medical record” and, “in

particular”, those “functional limitations noted by consultative examiner Dr. Harbinder Toor in

his May 2015 source statement”. Id., p. 649.

               An administrative hearing was held on September 24, 2019 before ALJ Roxanne

Fuller. Id., pp. 581-602 (transcript of hearing). Both plaintiff, who was represented by an

attorney, and a vocational expert testified. Id., pp. 584-601. On November 25, 2019, ALJ Fuller

issued a decision finding that plaintiff was not disabled prior to September 24, 2019 but became

disabled on that date due to a change in his age category. Id., pp. 562-74. In reaching that

determination, ALJ Fuller found that plaintiff’s severe impairments were degenerative disc

disease of the cervical and lumbar spine, degenerative joint disease of the right shoulder with

rotator cuff tendinopathy; history of right knee ACL tear and degenerative changes; diabetes

mellitus; depression; anxiety; unspecified psychotic disorder; and substance abuse”. Id., p. 565. 4

               ALJ Fuller found the plaintiff had the residual functional capacity (“RFC”) to

perform sedentary work, as defined in 20 CFR §416.967(a), with the following additional

limitations:

               “[O]ccasional climb ramps or stairs; never climb ladders, ropes, or
               scaffolds; occasional balance, stoop, crouch, kneel, crawl; frequent
               reaching in front with the right dominant arm; occasional reaching
               overhead with the right dominant arm; frequent handling objects
               and fingering with the right dominant hand; occasional exposure to
               moving mechanical parts; occasional operating a motor vehicle;
               occasional exposure to unprotected heights; able to perform routine
               and repetitive tasks; have only occasional interaction with the
               public.”




4      The plaintiff does not challenge these findings.
                                                   -3-
          Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 4 of 13




Id., p. 567. ALJ Fuller relied upon testimony from the vocational expert to find that prior to

September 24, 2019, plaintiff could have performed the requirements of three sedentary

occupations that exist in significant numbers in the national economy: food and beverage order

clerk (222,000 jobs nationally); table worker (23,000 jobs nationally); and surveillance system

monitor (96,000 jobs nationally). 5 Id., p. 573. Aside from these three positions, however, the

vocational expert was unable to identify any other jobs that a plaintiff with this RFC could

perform. Id., p. 601.

                Plaintiff’s first argument is that substantial evidence does not support ALJ

Fuller’s treatment of Dr. Bavibidila’s October 2016 opinion. 6 Plaintiff’s Memorandum of Law

[19-1], pp. 12-17. Specifically, plaintiff argues that the ALJ’s citation to “intact attention and

concentration” and her reliance on “conservative treatment” are not “good reasons” sufficient to




5        ALJ Fuller erred when she included the food and beverage order clerk position in her decision.
That position was identified by another vocational expert at a prior hearing, held October 26, 2016. See
id., pp. 66-67. Although plaintiff does not challenge this finding, I note that the vocational expert who
testified at the September 24, 2019 hearing stated that plaintiff could perform the following jobs:
document preparer (15,000 jobs available nationally); table worker (2,500 jobs available nationally); and
surveillance system monitor (3,800 jobs available nationally). Id., pp. 600-01. Because these jobs,
collectively, represent greater than 9,000 jobs available nationally, I find that ALJ Fuller’s error was
harmless and is not, by itself, a basis for remand. See, e.g. Sanchez v. Berryhill, 336 F.Sup.3d 174, 177-
78 (W.D.N.Y. 2018) (finding that the four jobs that the VE identified, totaling 9,046 jobs available
nationally, is “significant”); see also Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (“[r]emand is
unnecessary, however, where application of the correct legal standard could lead to only one conclusion”)
(internal quotation and citation omitted).

6        The majority of plaintiff’s argument section focuses on the sitting limitations opined by Dr.
Bavibidila but rejected by ALJ Fuller. This court previously determined, however, that ALJ Fuller
properly supported her treatment of Dr. Bavibidila’s opinion concerning sitting limitations.
Administrative Record [14], p. 647 (noting that “the ALJ met her burden” to explain the weight she
assigned to Dr. Bavibidila’s December 2015 opinion and its supplement). I decline to disturb this finding
and limit my opinion to those issues previously identified by this Court. See Frank K. v. Commissioner,
371 F.Supp.3d 163, 170 (D.Vt. 2019) (“courts in the Second Circuit have recognized that the law-of-the-
case doctrine applies to administrative agencies on remand and prevents the relitigation of a settled issue
in a case and requires courts to adhere to decisions made in earlier proceedings” (internal citations and
quotations omitted)).


                                                    -4-
          Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 5 of 13




reject Dr. Bavibidila’s treating physician 7 opinion. Id., pp 15-16. Secondly, plaintiff argues that

the RFC crafted by ALJ Fuller was based upon her lay opinion, rather than upon any medical

opinion in the record, and is therefore not supported by substantial evidence. Id., pp. 17-23.

Specifically, plaintiff argues that ALJ Fuller erred by rejecting consultative examiner Yu-Ying

Lin, Ph.D.’s opinion 8 that plaintiff is markedly limited in relating adequately with others because

he was able to get along with friends and family, and “did not act uncooperatively with his

clinicians”. Id., p. 22.

                I disagree with plaintiff that ALJ Fuller failed to support her treatment of Dr.

Bavibidila’s opinion with substantial evidence, or that she improperly applied the treating

physician rule. Moreover, while I agree that ALJ Fuller improperly assessed Dr. Lin’s opinion

that plaintiff had marked limitations in relating adequately to others, I find that this error was

harmless. Further, as pointed out by the Commissioner, plaintiff failed to point to any evidence




7        “The Social Security Administration adopted regulations in March 2017 that effectively abolished
the treating physician rule; however, it did so only for claims filed on or after March 27, 2017.” Montes v.
Commissioner of Social Security, 2019 WL 1258897, *2 n. 4 (S.D.N.Y. 2019). This claim was filed
before that date.
8       Plaintiff also argues that aspects of the physical portion of the RFC are unsupported by
substantial evidence and based, instead, upon ALJ Fuller’s lay opinion. However, these aspects of the
RFC were essentially unchanged from the RFC incorporated into ALJ Fuller’s prior Decision, which this
court previously left untouched, except as outlined in its November 19, 2018 Decision and Order. I
therefore decline to disturb the prior findings of this Court. See, n. 5, supra. ALJ Fuller added to the RFC
in her November 25, 2019 Decision the limitation to “only occasional interaction with the public”.
Compare Administrative Record [14], p. 567 to 658.

         In addition, ALJ Fuller did not incorporate into the RFC any additional limitation based upon Dr.
Toor’s opinion that plaintiff has moderate limitations for “twisting of the cervical spine”. However,
plaintiff did not challenge that omission, and does not even mention this limitation in the argument
section of his Memorandum of Law. See Plaintiff’s Memorandum of Law [18-1], p. 20 (“Dr. Toor opined
that the Plaintiff had moderate to marked limitation in standing, walking, bending, and lifting; pain would
interfere with his balance; and he had moderate limitation for sitting a long time and performing fine
motor activities with the right hand.”).
                                                    -5-
         Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 6 of 13




demonstrating that more significant limitations were warranted. Therefore, for the reasons stated

below, I deny the plaintiff’s motion and grant the Commissioner’s motion.



                                               ANALYSIS

A.         Standard of Review
               “A district court may set aside the Commissioner's determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. §405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938).

               An adjudicator determining a claim for Social Security benefits employs a five-

step sequential process. See Shaw, 221 F.3d at 132; 20 C.F.R. §§404.1520, 416.920. The

plaintiff bears the burden with respect to steps one through four, while the Commissioner has the

burden at step five. Talavera v. Astrue, 697 F.3d 145, 151 (2d. Cir. 2012).

B.         Was ALJ Fuller’s Determination Concerning Limitations Due to Pain Supported
           by Substantial Evidence?
               It is well settled that the RFC need “not perfectly correspond with any of the

opinions of medical sources cited in his decision” and an ALJ is “entitled to weigh all of the

evidence available to make an RFC finding that [is] consistent with the record as a whole”.

Matta v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (Summary Order). See also Young v.

Berryhill, 2018 WL 2752443, *2 (W.D.N.Y. 2018) (“[i]t is well settled that an ALJ need not

adopt one or more medical opinions verbatim in order to render a sufficiently-supported RFC

determination”). “The question is, instead, whether the ALJ’s conclusion was ‘supported by the


                                                 -6-
           Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 7 of 13




record as a whole.’” Nieves v. Commissioner of Social Security, 2019 WL 4565112, *4

(S.D.N.Y. 2019) (quoting Tricarico v. Colvin, 681 Fed. Appx. 98, 101 (2d Cir. 2017) (Summary

Order)).

               A treating physician’s opinion is accorded “controlling weight” if it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] record”. 20 C.F.R. §§404.1527(c)(2);

416.927(c)(2). If the treating physician’s opinion does not meet this standard, the ALJ may

discount it, but is “required to explain the weight it gives to the opinions of a treating physician .

. . . Failure to provide ‘good reasons’ for not crediting the opinion of a claimant's treating

physician is a ground for remand”. Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). See also 20

C.F.R. §§404.1527(c)(2), 416.927(c)(2). “The ALJ must consider, inter alia, the ‘[l]ength of the

treatment relationship and the frequency of examination’; the ‘[n]ature and extent of the

treatment relationship’; the ‘relevant evidence . . . particularly medical signs and laboratory

findings,’ supporting the opinion; the consistency of the opinion with the record as a whole; and

whether the physician is a specialist in the area covering the particular medical issues.” Burgess

v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (citing 20 C.F.R. §404.1527(d), now (c)).

               Here, ALJ Fuller adequately supported her decision to assign “little weight” to Dr.

Bavibidila’s opinion that plaintiff’s pain would frequently interfere with plaintiff’s attention and

concentration. Administrative Record [14], p. 570. Analysis of ALJ Fuller’s Decision

demonstrates that she considered each of the Burgess factors to arrive at her determination. She

specifically noted that Dr. Bavibidila was plaintiff’s “primary care” physician. Id., p. 568.

Secondly, she outlined Dr. Bavibidila’s treatment of plaintiff, including significant gaps in

treatment. See id., pp. 568-69. Third, she identified and discussed Dr. Bavibidila’s findings on



                                                 -7-
          Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 8 of 13




examination, the findings of specialists with whom plaintiff treated, and results of diagnostic

tests (such as MRIs and EMGs). Id., pp. 567-70. Finally, after discussing the medical evidence

at length, she explained that she assigned “little” weight to Dr. Bavibidila’s opinion “because it

is not consistent with the record or Dr. Bavibidila’s own findings”. Id., p. 570. She then

provided several examples of these inconsistencies:

                “For instance, Dr. Bavibidila found 9 the claimant’s attention was
                within normal limits and his memory was grossly intact during
                exams and despite the claimant’s report of persistent pain . . . . Dr.
                Bavibidila also noted that the claimant had no signs of apparent
                distress and he was able to communicate appropriately during
                exams. . . . The psychological examiner noted that the claimant had
                some difficulty concentrating during conversations, but he could
                perform simple calculations, simple counting, and serial threes . . .
                . These factors suggest the claimant attention or concentration is
                not as limited by pain as Dr. Bavibidila opined. Even so, the
                residual functional capacity assessment adopted here limits the
                claimant to performing routine and repetitive tasks.”

Id., p. 570.

                Accordingly, I find that ALJ Fuller properly considered Dr. Bavibidila’s opinion

under the treating physician rule, and that her assignment of little weight to that opinion is

supported by substantial evidence.




9       Although ALJ Fuller attributes these findings to Dr. Bavibidila, they are actually findings
contained in the reports of plaintiff’s treating neurosurgeon Seth Zeidman, M.D., which are contained in
Dr. Bavibidila’s records. Plaintiff does not identify this error as a basis to challenge ALJ Fuller’s
determination. However, even if she had, I find this error is harmless. Dr. Zeidman’s findings are part of
“the record” to which ALJ Fuller referred. Id., p. 570. In addition, elsewhere in her Decision ALJ Fuller
correctly attributed these reports to Dr. Zeidman (id., p. 568) and identified Dr. Bavibidila’s findings upon
examination (id., p. 568).
                                                    -8-
           Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 9 of 13




     C.        Did ALJ Fuller Err in Her Analysis of Dr. Lin’s Opinion Concerning Interactions
               with Others?
                   By contrast, ALJ Fuller’s treatment of Dr. Lin’s opinion that plaintiff had

marked limitations in relating adequately to others was not supported by substantial evidence.

However, this error was harmless. Further, plaintiff failed to point to any medical evidence in

the record demonstrating that more significant limitations were warranted.

                  ALJ Fuller assigned Dr. Lin’s opinion only “partial” weight and found that, with

respect to his ability to relate to others, “the claimant’s record during the relevant period did not

support such significant limitations”. Id., p. 571. Specifically, “[r]egarding his social

functioning, the claimant did not act uncooperatively with his clinicians and he reported maintain

[sic] good social relationships, so the evidence did not support marked limitations”. Id. ALJ

Fuller did not provide citations to the record to support these statements. However, she included

the same statements in her analysis at step 3 with citations to the Administrative Record:

                  “In interacting with others, the claimant has mild limitations.
                  According to the claimant, he socialized regularly and reported
                  getting along well with family, friends, and neighbors (Hearing;
                  Exs. B3E; B5F). Additionally, his clinicians did not observe the
                  claimant to be uncooperative (Exs. B4F; B5F) 10.”

Id., p. 566.

                  At his September 24, 2019 hearing, plaintiff testified:

                  “Q    Can you briefly describe for the judge the depression
                  symptoms that you’re suffering from? . . .

                  A       I can’t do much and I just try to, try to deal with every day
                  as I can, but every day is not the same with the pain that I have and
                  so it puts me in a real depressed mode where I don’t – I kind of

10        Exhibit B3E corresponds to Administrative Record [14], pp. 241-57 (plaintiff’s Function Report).
          Exhibit B4F corresponds to Administrative Record [14], pp. 364-70 (Dr. Toor’s report).
          Exhibit B5F corresponds to Administrative Record [14], pp. 371-76 (Dr. Lin’s report).



                                                    -9-
         Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 10 of 13




               isolate myself from family, friends and . . . kind of do things from
               the phone if I can. . . .

               Q       Okay. Do you have any difficulties getting along with
               other folks?

               A       I try not to, but I, I do have a – oh, I’ve grown to have a
               low tolerance for a lot of stupid things, stupidity and stuff . . . and
               my emotions may allow me to get agitated or something and . . . as
               long as I’m not around . . . things that just is going to make me
               have a bad day I guess I try to make the most out of it. . . .

               Q       Do you ever have ideas of hurting other folks?

               A       Oh, at times, sometimes where . . . if I’m cornered, if I’m
               put in a position or if . . . they’re just idiots and they’re bad
               people.”

Administrative Record [14], pp. 592-94. At his October 26, 2016 hearing, plaintiff testified:

               “Q      Do you get along with others?

               A      Yeah, I try to as much as I can. The ones that I can tolerate.
               If someone is not trying to be jokey about my ailment, things that I
               can no longer do.”

Id., p. 62.

               In his Function Report, completed May 5, 2015, plaintiff stated that he spends

time with others “every few days” doing things like “sit and talk, watch tv, listen to music, some

computer”. Id., p. 253. He indicated he has “problems getting along with family, friends,

neighbors and others” because “sometimes people play [too] much, joking and messing around

and I get upset”. Id. He stated that since his conditions began, changes in his social activities

are that he is “less talkative, sensitive about my condition when people want me to talk about it”.

Id.

               During his consultative examination with Dr. Lin, plaintiff “reported he feels

people talk about him” and “can look at him through computers and it could be anyone including



                                                -10-
        Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 11 of 13




the government”. Id., p. 373. Dr. Lin observed that plaintiff “is often resistant to answer

questions”. Id. She observed further that plaintiff’s “demeanor was defensive, hostile, irritable”

and his “[m]anner of relating was poor, he often questioned why I asked all those questions and

symptoms, and reported feeling being interrogated”. Id. She noted that plaintiff’s thought

processes were “coherent and goal-directed”, but that “paranoia was evident as he said I asked

questions that would set him up”. Id. His affect was “agitated”, and his mood was “irritable”.

Id. Although plaintiff “reported a good relationship with his family and children”, he “has no

friends”. Id., p. 374. These observations culminated in Dr. Lin’s opinion that plaintiff was

“markedly limited” in “relating adequately with others”. Id., pp. 374-75.

               Dr. Toor did not comment concerning plaintiff’s level of cooperation during his

consultative examination, however, Dr. Toor was able to obtain a medical and social history and

conduct a physical examination.

               I agree with plaintiff that “an ability to maintain friendships or visit a doctor does

not undercut an opinion regarding social limitations”. Plaintiff’s Memorandum of Law [18-1], p.

22; see also Rodriguez v. Astrue, 2009 WL 637154, *22 (S.D.N.Y. 2009) (“the ability to get

along with family and friends does not necessarily mean a person is not limited in social

functioning generally”); Chapman v Colvin, 2017 WL 382173, *5 (W.D.N.Y. 2017) (“that

Chapman can respond appropriately to doctor in controlled, medical settings does not necessarily

contradict Dr. Sarakanti’s conclusion that Chapman’s ability to interact appropriately with the

general public is between ‘fair’ and ‘poor’”). In addition, ALJ Fuller’s assertions concerning the

record appear to be factually incorrect. At best, plaintiff’s statements concerning his ability to

get along with others was not as unequivocal as stated by the ALJ, nor did ALJ Fuller discuss

plaintiff’s contrary statements. Finally, ALJ Fuller was mistaken that Drs. Lin and Toor were the



                                                -11-
        Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 12 of 13




plaintiff’s own treating providers. Nor does ALJ discuss any of the multiple instances in Dr.

Lin’s report or in records from plaintiff’s treating providers that note plaintiff was not

cooperative.

               However, even if ALJ Fuller erred in her analysis of the marked limitation opined

by Dr. Lin, remand on this record would serve no purpose. Where remand, despite an error,

could lead only to the same conclusion, remand is not required. See Zabala v. Astrue, 595 F.3d

402, 409 (2d Cir. 2010) (“[r]emand is unnecessary, however, where application of the correct

legal standard could lead to only one conclusion”) (internal quotation and citation omitted).

ALJ Fuller incorporated into the RFC a limitation to “occasional interaction with the public”. A

limitation to “occasional” interaction “address[es] Dr. Lin’s opinion that Plaintiff is markedly

limited in relating adequately with others”. Kya M. v. Commissioner, 506 F.Supp.3d 159

(W.D.N.Y. 2020). Even had ALJ Fuller extended this limitation to interactions with coworkers

and supervisors, plaintiff’s occupational base for unskilled work would have remained intact.

See Jack B. v. Commissioner, 2021 WL 780303, *5 (W.D.N.Y. 2021) (“[a] ‘marked’ limitation

in an area of mental functioning is not necessarily disabling”); Fiducia v. Commissioner, 2015

WL 4078192, *4 (N.D.N.Y. 2015) (“[t]he fact that plaintiff was found to have a marked

limitation interacting with others does not conclusively demonstrate that she is unable to work,

particularly given the fact that the ALJ limited plaintiff to work that does not require more than

occasional interaction with the public and co-workers”).

               “Ultimately it is [p]laintiff’s burden to prove a more restrictive RFC than the RFC

assessed by the ALJ”. Beaman v. Commissioner, 2020 WL 473618, *6 (W.D.N.Y. 2020).

Plaintiff fails to articulate what additional limitations the ALJ failed to include in the RFC. Nor




                                                -12-
        Case 6:20-cv-06172-JJM Document 22 Filed 08/23/21 Page 13 of 13




does plaintiff identify any evidence in the record that satisfies his burden to prove more

restrictive limitations than those opined by Dr. Lin.

               Accordingly, on this record, even if ALJ Fuller erred in her analysis of Dr. Lin’s

opinion, that error was harmless.

                                         CONCLUSION
               For these reasons, plaintiff’s motion for judgment on the pleadings [18] is denied,

and the Commissioner’s motion for judgment on the pleadings [19] is granted.



SO ORDERED.

Dated: August 23, 2021                                  /s/ Jeremiah J. McCarthy     _____
                                                        JEREMIAH J. MCCARTHY
                                                        United States Magistrate Judge




                                                -13-
